       CASE 0:20-cv-00828-NEB-LIB Document 1 Filed 03/30/20 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MINNESOTA


 Michael Eugene Taflinger,                           Case No. ________

       Plaintiff,
                                                     Jury Trial Demanded
       v.

 Grand St. Paul CVS, L.L.C. d/b/a CVS
 Pharmacy #10397, CVS Pharmacy, Inc.,
 and CVS Health Corporation, individually
 and jointly,

       Defendants.


                                         COMPLAINT


       Plaintiff Michael Taflinger, through his attorney, Jake R. Jagdfeld of Johnson Becker PLLC,

444 Cedar Street, Suite 1800, St. Paul, Minnesota 55101, for his Complaint, against the above-named

Defendants, states and alleges as follows:

                                        THE PARTIES

   1. Plaintiff Michael Taflinger (“Plaintiff”) is a citizen of Minnesota, residing at 6155 Pecan

       Street, North Branch, Minnesota, 55056.

   2. Defendant Grand St. Paul CVS is a domestic Limited Liability Company under Minn. Stat.

       § 322C registered to do business in the State of Minnesota.

   3. Defendant Grand St. Paul CVS operates CVS Pharmacy #10397, with its business address

       of 25 2nd Street NE, Aitkin, Minnesota, 56431.

   4. Defendant Grand St. Paul CVS is owned by Defendant CVS Pharmacy, Inc., which has its

       principal executive office address at One CVS Drive, Woonsocket, Rhode Island, 02895.




                                                1
   CASE 0:20-cv-00828-NEB-LIB Document 1 Filed 03/30/20 Page 2 of 6



5. Defendant CVS Pharmacy, Inc. is a subsidiary of Defendant CVS Health Corporation, with

   its registered office at 1209 Orange Street, Wilmington, Delaware, 19801.

6. Defendants’ registered agent for service is CT Corporation System, Inc., at 1010 Dale

   Street North, St. Paul, Minnesota, 55117-5603.

                            JURISDICTION AND VENUE

7. This Court has Subject Matter Jurisdiction over this action pursuant to 28 U.S.C. § 1332

   because diversity exists between the parties, and the amount in controversy exceeds

   $75,000.

8. Venue is proper in the District of Minnesota pursuant to 28 U.S.C. § 1391(a)(2) because a

   substantial part of the acts or omissions giving rise to this lawsuit occurred in Minnesota,

   and following 28 U.S.C. § 1391(c), Defendant is subject to Personal Jurisdiction in the

   District of Minnesota.

                              FACTUAL ALLEGATIONS

9. Plaintiff incorporates by reference each and every allegation in this Complaint, as if fully

   set forth herein.

10. While Plaintiff was at Defendants’ CVS Pharmacy in Aitkin, Minnesota on May 8, 2019

   he tripped and fell on a piece of steel rebar - one of two pieces - that Defendant chose to

   let remain protruding from the asphalt in the parking lot of Defendant’s building near the

   sidewalk along the storefront.

11. Defendants had not marked the rebar to warn entrants, including presumably elderly and

   infirm customers, on its premises of the tripping hazard, despite the rebar’s location just

   off of the sidewalk where Defendants’ customers entered and exited Defendant’s business.

12. At the time this incident occurred Plaintiff was lawfully on Defendants’ premises.



                                             2
    CASE 0:20-cv-00828-NEB-LIB Document 1 Filed 03/30/20 Page 3 of 6



13. Plaintiff did not see the rebar before he tripped on it, as it blended in with the color of the

    asphalt parking lot surface, as seen in the photograph below.




14. As a result of this incident, Plaintiff sustained serious injuries, including a left knee medial

    and collateral meniscal tears, and a chondral fracture of his left medial femoral condyle.

                                          COUNT I

                                         Negligence

15. Plaintiff incorporates by reference each and every allegation in this Complaint, as if fully

   set forth herein.

16. At all times herein material, Defendants knew or reasonably should have known about the

    hazards identified in above and had a duty of reasonable care to remediate or warn of those

   hazards.

                                               3
   CASE 0:20-cv-00828-NEB-LIB Document 1 Filed 03/30/20 Page 4 of 6



17. Defendants breached their duties and Plaintiff was caused to trip and fall and become

   seriously injured as a result of Defendants’ negligence, carelessness, and unlawful conduct.

18. As a direct and proximate result of Defendants’ negligence, carelessness, and unlawful

   conduct, Plaintiff sustained serious and permanent injuries that have in the past, and will

   in the future, result in expenses for medical care and treatment, pain, disability, emotional

   distress, and wage loss, resulting in damages to Plaintiff under the circumstances for which

   Minnesota law provides a remedy.

                                  ACTUAL DAMAGES

19. Plaintiff incorporates by reference each and every allegation in this Complaint, as if fully

   set forth herein.

20. As a direct and proximate result of the negligence, carelessness, and unlawful conduct of

   Defendants as alleged herein, Plaintiff has suffered injuries and damages. Plaintiff seeks

   compensation from Defendants for injuries including, but not limited to:

       a. General damages for pain, disability, disfigurement, inconvenience, emotional

           distress, and the loss of the enjoyment of life incurred by Plaintiff in the past,

           present, and future;

       b. Past, present, and future damages for the costs of medical and rehabilitative

           treatment and care for Plaintiff;

       c. Past wage loss and future loss of earning capacity of Plaintiff;

       d. Any and all such further relief to which Plaintiff may be entitled under the law.

                                  PRAYER FOR RELIEF

21. Plaintiff incorporates by reference each and every allegation in this Complaint, as if fully

   set forth herein.



                                               4
      CASE 0:20-cv-00828-NEB-LIB Document 1 Filed 03/30/20 Page 5 of 6



   22. Plaintiff, Michael Taflinger, requests the Court to enter judgment against the Defendants,

      individually and jointly, for a reasonable sum in excess of $75,000, together with interests,

      costs, and disbursements incurred herein.

PLAINTIFF HEREIN DEMANDS A TRIAL BY JURY.

Dated: March 25, 2020                       JOHNSON BECKER PLLC


                                            _______________________
                                            Jake R. Jagdfeld (MN Bar #0388549)
                                            JOHNSON BECKER, PLLC
                                            444 Cedar Street, Suite 1800
                                            St. Paul, MN 55101
                                            Telephone: (612) 436-1800
                                            Facsimile: (612) 436-1801
                                            jjagdfeld@johnsonbecker.com
                                            ATTORNEY FOR PLAINTIFF




                                               5
       CASE 0:20-cv-00828-NEB-LIB Document 1 Filed 03/30/20 Page 6 of 6



                                    ACKNOWLEDGMENT

       The undersigned hereby acknowledges that costs, disbursements, and reasonable

attorney’s fees and witness fees may be awarded pursuant to Minn. Stat. § 549.04, to the parties

against whom the allegations in this pleading are asserted.


Dated: March 25, 2020                        JOHNSON BECKER PLLC


                                             ______________________________
                                             Jake R. Jagdfeld (MN Bar #0388549)
                                             JOHNSON BECKER, PLLC
                                             444 Cedar Street, Suite 1800
                                             St. Paul, MN 55101
                                             Telephone: (612) 436-1800
                                             Facsimile: (612) 436-1801
                                             jjagdfeld@johnsonbecker.com
                                             ATTORNEY FOR PLAINTIFF




                                                6
